TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-22-00053-CV


                                      In re Joseph Burpee


                      ORIGINAL PROCEEDING FROM HAYS COUNTY



                            MEMORANDUM OPINION


               Relator Joseph Burpee, an inmate in the Comal County Jail, filed a pro se original

petition for writ of habeas corpus. See Tex. Gov't Code § 22.221; see also Tex. R. App. P. 52.1.

Relator complains that he has been unlawfully confined pursuant to a defective indictment.

               This Court does not have original habeas corpus jurisdiction in criminal cases.

See Tex. Const. art. V, § 6 (providing that courts of appeals “shall have original or appellate

jurisdiction, under such restrictions and regulations as may be prescribed by law”); Tex. Gov't

Code § 22.221(d) (limiting original habeas corpus jurisdiction of courts of appeals to situations

where relator's liberty is restrained by virtue of order, process, or commitment issued by court or

judge in civil case); see also Tex. Code Crim. Proc. art. 11.05 (vesting “power to issue the writ

of habeas corpus” in “[t]he Court of Criminal Appeals, the District Courts, the County Courts, or

any Judge of said Courts”). As an intermediate appellate court, our habeas corpus jurisdiction

in criminal matters is appellate only. See Tex. Gov't Code § 22.221(d); see also In re Wilkins,

No. 03-20-00381-CV, 2020 WL 5608486, at *1 (Tex. App.—Austin Sept. 17, 2020, orig.

proceeding).
               Accordingly, we dismiss relator's application for writ of habeas corpus for want of

jurisdiction. See Tex. R. App. P. 52.8(a).



                                             __________________________________________
                                             Chari L. Kelly, Justice

Before Chief Justice Byrne, Justices Kelly and Smith

Filed: February 16, 2022




                                                2